DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/28/2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, line 6 recites “the mounting end being positioned adjacent to the driver body”. This limitation renders the claim indefinite as line 5 recites “the driver body comprising a first driver channel and a mounting end” and it is unclear as to how the “mounting end” can be positioned adjacent to the driver body if the driver body comprises the mounting end. Therefore, it is unclear as to whether or not the driver body and the mounting end are intending to refer to different structures or if the mounting end is part of the driver body. 
	Regarding Claims 3 and 4, both claims recite “the fastener holder”, however, such limitation lacks antecedent basis within the claim and therefore renders the claim indefinite. 
	Claims 2-3 and 5-9 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from at least one of the claims outlined above.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Anderson (US Patent 1,152,260).
Regarding Claim 1, Anderson discloses a fastener driver apparatus (Figures 1-2) comprising: 
a driver body (casing 1); 
a driver rod (6); 
a fastener guide (cap 3, tube 5, and jaws 8, 9 form the fastener guide structure); 
the driver body (1) comprising a first driver channel (interior of 1) and a mounting end (end attached to cap 3); 
the mounting end (end attached to 3) being positioned adjacent to the driver body (1 as shown); 
the first driver channel (interior of 1) traversing through the driver body (1) and the mounting end (as shown the interior leads into cap 3); 
the driver rod (6) being slidably connected to the driver body (1; Page 1, lines 64-71); and 
the fastener guide (3, 5, 8, 9) being connected adjacent to the mounting end (of 1 via connection with cap 3 per Page 1, lines 35-37).  

Regarding Claim 2, Anderson discloses the fastener guide comprising a mounting aperture (portion of 3 received on body 1), a second driver channel (see “Annotated View of Figure 2 of Anderson” below; defined in 3 and upper portion of 5), and a fastener holder (tube 5 and jaws 8-9); 
the mounting aperture (of 3) and the fastener holder (5, 8-9) being positioned terminally opposite to each other along the fastener guide (3, 5, 8, 9; as shown, cap 3 terminates on a side opposite to the termination of guides 5, 8, 9); 
the second driver channel traversing from the mounting aperture (of 3) to the fastener holder (5, 8-9; see below); and
 the mounting aperture (of 3) being removably attached to the mounting end through a fastening element (“threaded ends”; Page 1, lines 35-38).  


    PNG
    media_image1.png
    430
    319
    media_image1.png
    Greyscale

Annotated View of Figure 2 of Anderson

Regarding Claim 3, Anderson discloses the fastener guide (3, 5, 8, 9) comprising a mounting aperture (of 3; see above), a second driver channel (defined in 3 and upper portion of 5), a fastener channel (defined in lower portion of 5), and a mounting element (jaws 8, 9); 
the mounting aperture (of 3) and the fastener channel (see above) being positioned terminally opposite to each other along the fastener guide (3, 5, 8, 9; as shown, cap 3 terminates on a side opposite to the termination of guides 5, 8, 9); 
the second driver channel traversing from the mounting aperture (of 3) to the fastener holder (5, 8, 9 as shown); and 
the mounting element being connected adjacent to the fastener channel.  

Regarding Claim 4, Anderson discloses the fastener guide (3, 5, 8, 9) comprising a mounting aperture (of 3; see above), a second driver channel (defined in 3 and upper portion of 5), a fastener channel (defined in lower portion of 5), a fastener aperture (bottom opening of 5), and a mounting element (jaws 8, 9); 
the mounting aperture (of 3) and the fastener channel (defined in 5) being positioned terminally opposite to each other along the fastener guide (as shown);
the fastener aperture (bottom opening of 5) traversing through the fastener channel (lower portion of 5); 
the second driver channel (through 3 and upper portion of 5) traversing from the mounting aperture (of 3) to the fastener holder (5, 8, 9); and 
the mounting element (8, 9) being connected adjacent to the fastener channel (of 5) and the fastener aperture (lower opening of 5; see connection and Page 1, lines 48-54).  

Regarding Claim 8, Anderson discloses the driver rod (6) comprising a striking end (at 13) and an impact element (end contacting the nail); the striking end (At 13) and the impact element (nail end of 6) being terminally positioned opposite to each other along the driver rod (6 as shown); and the impact element (nailing end of 6) being slidably connected to the fastener channel (as shown).  


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Manske (US PGPUB 2006/0213014).
Regarding Claim 1, Manske discloses a fastener driver apparatus (10; Figure 1) comprising: 
a driver body (guide tube 16; Figure 2); 
a driver rod (18); 
a fastener guide (grip 62); 
the driver body (16) comprising a first driver channel (interior of 16) and a mounting end (40; Para. 0034);  
the mounting end (40) being positioned adjacent to the driver body (16; as depicted; note the 112 rejection above);
 the first driver channel (interior of 16) traversing through the driver body (16) and 42 the mounting end (40; as shown in Figures 2 and 2A, the rod 18 goes through 16 and out of end 40); 
the driver rod (18) being slidably connected to the driver body (16; via attachment of rod 18 to handle 12 which is connected to rod 18 via a sliding spring connection); and 
the fastener guide (62) being connected adjacent to the mounting end (40; Para. 0034).  

Regarding Claim 2, Manske discloses the fastener guide (62) comprising a mounting aperture (64 at end 66; Para. 0034), a second driver channel (shown as 64 in Figure 2A), and a fastener holder (body of 62 including magnet 42; see “Annotated View of Figure 2” below); 
the mounting aperture (64; end of 66) and the fastener holder (62, 42) being positioned terminally opposite to each other along the fastener guide (62; as shown in the Figures, 64 at end 66 is at an end proximal to the top/handle of the tool while the magnet and the body portion of 62 which retain the nail/fastener extend towards a distal end of the guide 62); 
the second driver channel (shown as 64 in Figure 2A) traversing from the mounting aperture (from 66) to the fastener holder (through distal portion including opening 70 of 62 as shown; see Para. 0034); and the mounting aperture (at 66) being removably attached to the mounting end (40) through a fastening element (i.e. fit of tube 16 into opening 64; see Para. 0034; note that some form of fastening element must be present to attach such structures even if it is merely a portion of each that are configured to be press fit).  

    PNG
    media_image2.png
    223
    436
    media_image2.png
    Greyscale

Annotated View of Figure 2

Regarding Claim 3, Manske discloses the fastener guide (62) comprising a mounting aperture (64 at end 66), a second driver channel (64), a fastener channel (bottom portion of 62 extending through 70), and a mounting element (42); 
the mounting aperture (64 at 66) and the fastener channel (of 62) being positioned terminally opposite to each other along the fastener guide (62; as shown above); 
the second driver channel (of 64) traversing from the mounting aperture to the fastener channel (see above depiction); and
the mounting element (40) being connected adjacent (within 64) to the fastener channel (see Para. 0034 which discloses end 40 of guide/body 16 being received by opening 64).  

Regarding Claim 4, Manske discloses the fastener guide (62) comprising a mounting aperture (64 at 66), a second driver channel (of 64 shown above), a fastener channel (see “Annotated View of Figure 2” above), a fastener aperture (70), and a mounting element (42); 
the mounting aperture (64 at 66) and the fastener channel being positioned terminally opposite to each other along the fastener guide (62 as shown above); 
the fastener aperture (70) traversing through the fastener channel (as shown above, opening 70 is the distal portion of the depicted “fastener channel”); 
the second driver channel (extending from 64) traversing from the mounting aperture (64 at 66) to the fastener channel (see “Annotated View of Figure 2” above); and 
the mounting element (42) being connected adjacent to the fastener channel and the fastener aperture (70 as shown above and note per Para. 0034 opening 72 houses the element 42 in such a position).  

Regarding Claim 5, Manske discloses the fastener guide (62) is made out of a material (42) that produces a magnetic field (Para. 0034 discloses that a magnet is mounted within the guide/grip 62 and therefore becoming comprised by the grip 62; note the alternative 103 rejection below).  

Regarding Claim 6, Manske discloses the mounting element (42) is a magnet insert (42; Para. 0034).  

Regarding Claim 7, Manske discloses the mounting element (42) is a magnet insert (42; Para. 0034).  

Regarding Claim 8, Manske discloses the driver rod (18) comprising a striking end (end attached to 24; note the end 24 attached to the adjuster 22 can be struck to provide a hammering force/blow) and an impact element (end 74); 
the striking end (24) and the impact element (74) being terminally positioned opposite to each other along the driver rod (18 as shown); and 
the impact element (74) being slidably connected to the fastener channel (of 62). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Patent 1,152,260), in view of Manske (US PGPUB 2006/0213014).

Regarding Claim 5, Anderson discloses several features of the claimed invention but fails to disclose the fastener guide is made out of a material that produces a magnetic field.  
Attention can be brought to the teachings of Manske (see the 102 rejections above) which includes a fastener guide (62; Figure 2) is made out of a material (42) that produces a magnetic field (Para. 0034 discloses that a magnet is mounted within the guide/grip 62 and therefore becoming comprised by the grip 62).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a magnetic material into the guide of Anderson as taught by Manske. By modifying Anderson in this manner, the magnetic material will readily hold the nail in place during positioning of the apparatus as taught by Manske (see Para. 0039).
Alternatively, assuming arguendo that the incorporation of magnet (42) of Manske into the grip (62) cannot be viewed as rendering the guide/grip (62) as being made of that produces a magnetic field, in which the Examiner does not concede to, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the fastener guide of Anderson to be at least partially made of a material that produces a magnetic field as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the entire guide material being magnetic instead of just a portion or an additional magnet separate from the material. 
Regarding Claims 6-7, Anderson discloses several features of the claimed invention but fails to disclose wherein the mounting element is a magnet insert.  
As outlined above, Manske teaches a mounting element (42) being a magnet insert (42).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a magnet insert into the guide of Anderson as taught by Manske. By modifying Anderson in this manner, the magnetic material will readily hold the nail in place during positioning of the apparatus as taught by Manske (see Para. 0039).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Patent 1,152,260), in view of Litch (US Patent 4,120,438).
	Regarding Claim 9, Anderson discloses several features of the claimed invention but fails to explicitly disclose the impact element (nail end of 6) is made out of a material that produces a magnetic field.
	Attention can be brought to the teachings of Litch which includes another fastener driving apparatus (10; Figure 1) comprising a driver body (12) and a driver rod (16) slidably mounted therein and wherein the rod (16) comprises an impact element (28; Figures 2-3) made out of a material that produces a magnetic field (Col 2, lines 26-28).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the driver rod of Anderson to include a magnetic material as an impact element on an end as taught by Litch. By modifying Anderson in this manner, the head of the nail/fastener can be magnetically secured to and move with the rod as taught by Litch (Col 1, lines 39-41 and Col 2, lines 26-28, 43-45) which would readily ensure alignment of the rod motion with the fastener motion. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Manske (US PGPUB 2006/0213014).
Regarding Claim 5, assuming arguendo that the incorporation of magnet (42) of Manske into the grip (62) cannot be viewed as rendering the guide/grip (62) as being made of that produces a magnetic field, in which the Examiner does not concede to, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the fastener guide (62) to be at least partially made of a material that produces a magnetic field as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the entire guide material being magnetic instead of just a portion or an additional magnet separate from the material. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Manske (US PGPUB 2006/0213014), in view of Litch (US Patent 4,120,438).
	Regarding Claim 9, Manske discloses several features of the claimed invention but fails to explicitly disclose the impact element (74) is made out of a material that produces a magnetic field.
	Attention can be brought to the teachings of Litch which includes another fastener driving apparatus (10; Figure 1) comprising a driver body (12) and a driver rod (16) slidably mounted therein and wherein the rod (16) comprises an impact element (28; Figures 2-3) made out of a material that produces a magnetic field (Col 2, lines 26-28).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the driver rod of Manske to include a magnetic material as an impact element on an end as taught by Litch. By modifying Manske in this manner, the head of the nail/fastener can be magnetically secured to and move with the rod as taught by Litch (Col 1, lines 39-41 and Col 2, lines 26-28, 43-45) which would readily ensure alignment of the rod motion with the fastener motion.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
	Van Orden (US Patent 2,666,201), Paddock (US PGPUB 2013/0200129), Carlson (US PGPUB 2018/0215024), Harris (US Patent 4,316,513), Denin (US Patent 3,979,040), Lawrence (US Patent 4,403,725) all disclose fastener driver apparatuses comprising a driver body, driver rod and fastener guide attached to a mounting end of the driver body, wherein some of the apparatuses comprise magnet configurations within the fastener guide thereof.
	Stephens (US PGPUB 2007/0051208) disclose fastener driver apparatuses comprising a magnet configuration within a fastener guide.
	Medefind (US PGPUB 2019/0001476) and Napoli Jr. (US Patent 5,163,597) disclose a fastener driver apparatuses for fastening an elongated tube/wire like objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        11/16/2022